Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a patient transport apparatus including all of the structural limitations as recited in the claims with a first caster assembly coupled to a support structure having a first brake assembly; a second caster assembly coupled to the support structure having a second brake assembly; an actuator assembly operatively coupling the first and second brake assemblies, the actuator assembly comprising a cable assembly interconnecting a first actuator and a second actuator wherein the actuator assembly further comprises a cable assembly interconnecting the first actuator and the second actuator, and wherein the actuator assembly is configured to place the operatively coupled first and second brake assemblies in the braked state or the unbraked state in a coordinated manner, and wherein the actuator assembly is configured such that movement of the first actuator in a first direction in response to a force applied by a user causes movement of the second actuator in a second direction, opposite the first direction.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673